OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]): Plaintiff’s cross appeal dismissed, without costs, upon the ground that the cross appeal pursuant to CPLR 5601 (subd [d]) does not lie because the cross appellant is not a party aggrieved by the prior nonfinal order of the Appellate Division (CPLR 5511). Defendants’ appeal pursuant to CPLR 5601 (subd [a], par [ii]) dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution and a separate appeal does not lie (see Matter of Aho [Rhodes], 39 NY2d 241, 248). On defendants’ appeal, pursuant to CPLR 5601 (subd [d]), from the judgment of separation entered in Supreme Court, Queens County, judgment affirmed for the reasons stated in the memorandum at the Appellate Division.
*1002Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.